Case 1:18-cv-11386-VSB Document 80-3 Filed 07/01/20 Page 1 of 9




  EXHIBIT C
Case 1:18-cv-11386-VSB Document 80-3 Filed 07/01/20 Page 2 of 9
Case 1:18-cv-11386-VSB Document 80-3 Filed 07/01/20 Page 3 of 9
Case 1:18-cv-11386-VSB Document 80-3 Filed 07/01/20 Page 4 of 9
                                                   Case 1:18-cv-11386-VSB Document 80-3 Filed 07/01/20 Page 5 of 9




VERITON'"                                                                     V ulti-Purpose SPECT Scanner



Amplify the Impact of CZT
The VERITIONTM system, enabled by the 360 degree contouring allows for the maximized patient throughput; getting two 3D
SPECT whole body bone scans in the same time as a traditional planar study with SPECT or static follow-up examination. CZT
detectors, with their higher photon sensitivity, allow for decreased scan times and/or reduced doses in nuclear MPI studies. In
addition 3x the volumetric sensitivity compared to sodium iodide systems ensures photon capture and diagnostic detail.



CZT + 360 Contouring + Volumetric Sensitivity                                                                                      Designed to Deliver More
Can Double Patient Throughput                                                                                                      • Highest Count Rate V
                                                                                                                                   • Improved Image Contrast V
                     11111111                                                                                                      • Decreased Imaging Times V
        IMO                                0   -
        111•11
                                               -

        MEI
                                               -                                                                                   • 360 Coverage - Minimal Photon Loss V
        NMI
                         CZT
                          DETECTOR
        SEMI
        IMO
                     0                     0
                                               -
                                               -
                                                                                                                                   • Swivel Detection V
                     MIMI                                                        Volumetric                                        • Registered Parallel Hole Collimation V
Cadmium Zinc Telluride                                                           Sensitivity                                       • Tungsten Collimators Reduce Scatter V
.
    .
        .
            ..
                 .
                     .
                         ..
                              .
                                  .
Simultaneous Dual Isotope Scanning
CZT detectors allow for more accurate acquisition and correction of the main and scatter photo peaks for each isotope within
the range of 40 - 220 keV. As seen in cutting edge research, SDI may offer diagnostic benefits in neurology, cardiac, and infection
imaging . Visualize multiple physiologic pathologies in one imaging session. This allows for less patient motion and the precise
alignment of two different image sets acquired in the same session. Beyond the technical benefits, SDI techniques also provide
an opportunity for increased patient satisfaction and lab optimization with decreased scanning times and sessions required.
                                                                                                               100                                 gig    r1                   11-201
                                      I               I          I                                                                                 11                          Gd-153
                                                                                                                                                      g
                                                                                   Normalized count-rate (%)




                                                                                                                                                   g                            Co-57
                                  90m To SPECTRUM                                                               80                                 g g            ••    -• •- Tc-90m
                                      140 keV                                                                                                                    ; •    -• •-.  1-123


                                                                                                                60
                                                     Nal

                                                                                                                40


                                          CZT                                                                   20


                                                                                                                 0
                                      50             100       150      200                                          25   50
                                                                                                                           '       75      100     125         150     175    200
                                           PHOTON ENERGY (keV)                                                                          ENERGY (keV)
                                      Barone-Rochette et al. JNC 2015                                                          Erlandsson et al. Phys Med Bio12009


Dynamic 3D Scanning
The VERITON system is uniquely designed to allow for quantitative 3D SPECT dynamic imaging with applications ranging from
cardiac, in the quantification of coronary flow reserve, to the visualization of tracer kinetics. New opportunities await SPECT
imaging with this capability.
Case 1:18-cv-11386-VSB Document 80-3 Filed 07/01/20 Page 6 of 9
Case 1:18-cv-11386-VSB Document 80-3 Filed 07/01/20 Page 7 of 9
Case 1:18-cv-11386-VSB Document 80-3 Filed 07/01/20 Page 8 of 9
Case 1:18-cv-11386-VSB Document 80-3 Filed 07/01/20 Page 9 of 9
